DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi et al. (US5378416A), herein Kishi which is disclosed by the Applicant in the IDS dated 11/30/2018.
	As to Claim 1, Kishi teaches:
A molding die comprising: a first die having a through-hole [Fig. 6, #2]; a second die that is configured to be inserted into the through-hole [Fig. 6, #1] in an insertion/removal direction of the second die and is moving relative to the first die; and a first punch [Fig. 6, #42] and a second punch [Fig. 6, #52] each insertable into the through-hole, wherein 
	As to Claim 2, Kishi teaches:
The molding die according to claim 1, further comprising: a third punch [Fig. 6, #51] outside the second punch [Fig.6, #52], wherein the third punch is movable relative to the second punch and is insertable into and removable from the through-hole so as to be in contact with the second die at a tip thereof and in contact with an inner surface of the through-hole [see Fig. 6].
	As to Claim 3. Kishi teaches:
The molding die according to claim 1, further comprising: a core rod [Fig. 6, #53] insertable into the cavity.
	As to Claim 4, Kishi teaches:
The molding die according to claim 1, wherein the molding object is powder [the object worked upon is not a structural limitation of the molding die and considered intended use.]
	As to Claim 7, Kishi teaches:

	As to Claim 8, Kishi teaches:
 The molding die according to claim 1, wherein the insertion/removal direction is a compression direction with respect to the cavity [see Fig. 6].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 9, 11 of copending Application No. 16/081723 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application also include an imprint device, imprint material, mold, container, channel, port, first and second openings, pressure unit and filter and other similar elements of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, see claims 1, 2, 9 and 11 of reference application.
	Regarding Claim 2, see claims 1, and 2 of reference application.
	Regarding Claim 3, see claim 4 of reference application.
	Regarding Claim 4, see claim 5 of reference application.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
On page 8-9, Applicant appears to argue that the upper die is not designed to be inserted into the through hole of the lower die and the portions of the alleged cavity indicated by the thick arrows are not located in the alleged through hole of the lower die. However, the prior art has the same structural features as those recited in the claims and would therefore meet the intended use and capabilities of the apparatus.  As to Claim 1, Kishi teaches: A molding die comprising: a first die having a through-hole [Fig. 6, #2]; a second die that is configured to be inserted into the through-hole [Fig. 6, #1] in an insertion/removal direction of the second die and is moving relative to the first die; and a first punch [Fig. 6, #42] and a second punch [Fig. 6, #52] each insertable into the through-hole, wherein a cavity is formed in the through-hole, said cavity being surrounded by an inner wall surface of the second die, a pressing surface of the first punch, and a pressing surface of the second punch to compression-mold a molding object [Fig 2, #2a, die holes], wherein an undercut molding part [Fig. 7, #11] is formed in the inner wall surface of the second die facing the cavity, wherein the second die is formed so as to be splittable into two or more split bodies [Fig. 6, #41 and #42], and wherein during molding, the first punch is inserted into the through-hole in a state where .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742            


/NAHIDA SULTANA/Primary Examiner, Art Unit 1743